 



Exhibit 10.2
WESTMORELAND COAL COMPANY
Nonstatutory Stock Option Agreement
Granted under the 2007 Equity Incentive Plan for Employees and Non-Employee
Directors
1. Grant of Option.
     This agreement evidences the grant by Westmoreland Coal Company, a Delaware
corporation (the “Company”), on                     , 2008 (the “Grant Date”) to
                    , a director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2007 Equity Incentive Plan for Employees and Non-Employee Directors
(the “Plan”), a total of                      shares (the “Shares”) of common
stock, $2.50 par value per share, of the Company (“Common Stock”) at
$                     per Share. Unless earlier terminated, this option shall
expire at 5:00 p.m., Eastern time, on                      (the “Final Exercise
Date”).
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to                     % of
the original number of Shares on the [first anniversary] of the Grant Date and
as to an additional % of the original number of Shares at the end of each
successive                      period following the [first anniversary] of the
Grant Date until the                      anniversary of the Grant Date.
     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,

 



--------------------------------------------------------------------------------



 



officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant’s
service as a member of the Board terminates, and such termination is determined
by the Board to be a “normal board retirement,” the Participant’s right to
exercise this option shall not terminate, and the option shall continue to vest
according to the schedule set forth in Section 2, provided that this option
shall not be exercisable after the Final Exercise Date. If the Participant’s
service as a member of the Board terminates under circumstances other than a
“normal board retirement” or death or disability as provided in Section
(d) below, this option shall be exercisable, within the period of three months
following the date of such termination, by the Participant, provided that this
option shall be exercisable only to the extent that this option was exercisable
by the Participant on the date of such termination, and further provided that
this option shall not be exercisable after the Final Exercise Date.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date (i) while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below or (ii) following a “normal board retirement,” this option
shall be exercisable in full, within the period of three years following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall not
be exercisable after the Final Exercise Date. Notwithstanding the provisions of
Section (c) above, if the Participant dies or becomes disabled (within the
meaning of Section 22(e)(3) of the Code) prior to the Final Exercise Date and
within the period of three months following termination under circumstances
other than a “normal board retirement,” this option shall be exercisable, within
the period of one year following the date of such termination, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such employment or other termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment or
other relationship shall not be terminated for Cause as provided in such notice
or (ii) the effective date of such termination of employment or other
relationship (in which case the right to exercise this option shall, pursuant to
the preceding sentence, terminate immediately upon the effective date of such
termination of employment or other relationship). If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning

2



--------------------------------------------------------------------------------



 



ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for “Cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan (including the
provisions relating to amendments to the Plan), a copy of which is furnished to
the Participant with this option.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

            WESTMORELAND COAL COMPANY
      By:           Name:           Title:        

4



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof. The undersigned hereby acknowledges receipt of a copy of
the Company’s 2007 Equity Incentive Plan for Employees and Non-Employee
Directors.

                  PARTICIPANT:    
 
                     
 
           
 
  Address:        
 
           
 
           
 
           

5